 1
     Lynn Lincoln Sarko, pro hac vice forthcoming
 2   Gretchen Freeman Cappio, appearance pro hac vice
 3   Ryan McDevitt, appearance pro hac vice
     Adele A. Daniel, pro hac vice forthcoming
 4   KELLER ROHRBACK L.L.P.
     1201 Third Avenue, Suite 3200
 5   Seattle, WA 98101-3052
     (206) 623-1900, Fax (206) 623-3384
 6   lsarko@kellerrohrback.com
 7   gcappio@kellerrohrback.com
     rmcdevitt@kellerrohrback.com
 8   adaniel@kellerrohrback.com

 9   Matthew J. Preusch (SBN 298144)
     KELLER ROHRBACK L.L.P.
10   801 Garden Street, Suite 301
11   Santa Barbara, CA 93101
     (805) 456-1496, Fax (805) 456-1497
12
     Attorneys for Plaintiffs
13                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15
     ERNESTO DEL BARRIO, JR., and OWEN                         No. 3:20-cv-7341
16   WILLIAMS, on behalf of themselves and all others
     similarly situated,                                       NOTICE OF PENDENCY OF OTHER
17                                                             ACTIONS
                                             Plaintiffs,
18
            v.
19
     DR. ING. H.C. F. PORSCHE AG, AND
20
     PORSCHE CARS NORTH AMERICA, INC.,
21
                                          Defendants.
22

23                       TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD
24          Pursuant to Local Rule 3-13, Plaintiffs Ernesto Del Barrio, Jr. and Owen Williams provide
25
     notice that Del Barrio, et al. v. Dr. Ing. h.c. F. Porsche AG, et al., No. 3:20-cv-7341, involves
26
     substantially the same parties, property, transaction or event as In re: Volkswagen “Clean Diesel”
27

28
      No. 3:20-cv-7341                                     1                        NOTICE OF PENDENCY OF
30                                                                                          OTHER ACTIONS
31
 1   Marketing, Sales Practices, and Products Liability Litigation, MDL No. 2672 CRB (JSC), Hon.
 2   Charles R. Breyer, and Fajardo, et al. v. Dr. Ing. h.c. F. Porsche AG, et al. No. 3:20-cv-7473.
 3

 4
            DATED this 26th day of October, 2020.
 5
                                                   KELLER ROHRBACK L.L.P.
 6

 7
                                                   By s/ Ryan McDevitt
 8                                                     Ryan McDevitt, appearance pro hac vice
 9                                                     Lynn Lincoln Sarko, pro hac vice forthcoming
                                                       Gretchen Freeman Cappio, appearance pro hac vice
10                                                     Adele A. Daniel, pro hac vice forthcoming
                                                       KELLER ROHRBACK L.L.P.
11                                                     1201 Third Avenue, Suite 3200
                                                       Seattle, WA 98101-3052
12
                                                       (206) 623-1900, Fax (206) 623-3384
13                                                     rmcdevitt@kellerrohrback.com
                                                       lsarko@kellerrohrback.com
14                                                     gcappio@kellerrohrback.com
                                                       adaniel@kellerrohrback.com
15
                                                       Matthew J. Preusch (SBN 298144)
16                                                     801 Garden Street, Suite 301
17                                                     Santa Barbara, CA 93101
                                                       (805) 456-1496
18                                                     Fax (805) 456-1497
                                                       mpreusch@kellerrohrback.com
19
                                                       Attorneys for Plaintiffs
20

21

22

23

24

25

26
27

28
      No. 3:20-cv-7341                                  2                         NOTICE OF PENDENCY OF
30                                                                                        OTHER ACTIONS
31
 1                                     CERTIFICATION OF SERVICE
 2          I, Ryan McDevitt, hereby certify that on October 26, 2020, I electronically filed the foregoing
 3
     with the Clerk of the United States District Court for the Northern District of California using the
 4
     CM/ECF system, which shall send electronic notification to all counsel of record, as well as by
 5
     personal service, to:
 6
            Porsche Cars North America, Inc. as agent for
 7
            Dr. Ing h.c.F. Porsche AG
 8          c/o CT Corporation System
            818 West Seventh Street, Suite 930
 9          Los Angeles, CA 9001
10          Porsche Cars North America, Inc.
11          c/o CT Corporation System
            818 West Seventh Street, Suite 930
12          Los Angeles, CA 9001

13
            Defendants
14

15                                                           By: s/ Ryan McDevitt
                                                             Ryan McDevitt
16

17

18

19
20

21

22

23

24

25

26
27

28
      No. 3:20-cv-7341                                   1                          NOTICE OF PENDENCY OF
30                                                                                          OTHER ACTIONS
31
